U.S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-17F-2 CERTIFICATE OF ACCOUNTING OF SECURITIES AND SIMILAR INVESTMENTS IN THE CUSTODY OF MANAGEMENT INVESTMENT COMPANIES PURSUANT TO RULE N-17F-2 1. Investment Company Act File Number: Date Examination completed: 811-07876 July 20, 2010 2. State Identification Number: AL AK AZ AR CA CO CT DE DC FL GA HI ID IL IN IA KS KY LA ME MD MA MI MN MS MO MT NE NV NH NJ NM NY NC ND OH OK OR PA RI SC SD TN TX UT VT VA WA WV WI WY PUERTO RICO 3. Exact name of investment company as specified in registration statement: Templeton China World Fund 4. Address of principal executive office: (number, street, city, state, zip code) 500 East Broward Blvd., Suite 2100, Fort Lauderdale, FL 33394-3091 REPORT OF INDEPENDENT AUDITORS To the Board of Trustees of: Franklin Templeton Limited Duration Income Trust Templeton Global Investment Trust Franklin Real Estate Securities Trust Franklin Strategic Series Franklin High Income Trust Franklin Money Fund Franklin Templeton Money Fund Trust Institutional Fiduciary Trust Franklin Global Trust Franklin Gold and Precious Metals Fund Franklin Universal Trust Templeton China World Fund Templeton Emerging Markets Fund Templeton Emerging Markets Income Fund Templeton Global Income Fund Templeton Income Trust Franklin Custodian Funds Franklin Strategic Mortgage Portfolio Franklin Investors Securities Trust Franklin Templeton Global Trust Franklin Value Investors Trust Templeton Developing Markets Trust Franklin Templeton Fund Allocator Series Franklin Templeton Variable Insurance Products Trust Templeton Institutional Funds and the Board of Directors of Templeton Dragon Fund, Inc. Templeton Russia and East European Fund, Inc. The Franklin Templeton Funds: We have examined management's assertion, included in the accompanying Management Statement Regarding Compliance with Certain Provisions of the Investment Company Act of 1940, that the funds (see Attachment I), (hereafter referred to as the “Funds”) complied with the requirements of subsections (b) and (c) of Rule 17f-2 under the Investment Company Act of 1940 (“the Act”) as of February 28, 2010. Management is responsible for the Funds' compliance with those requirements. Our responsibility is to express an opinion on management's assertion about the Funds' compliance based on our examination. Our examination was conducted in accordance with the standards of the Public Company Accounting Oversight Board (United States) and, accordingly, included examining, on a test basis, evidence about the Funds' compliance with those requirements and performing such other procedures as we considered necessary in the circumstances. Included among our procedures were the following tests performed as of February 28, 2010, and with respect to agreement of security purchases and sales, for the periods indicated in Attachment I: • Without prior notice to management, confirmation of all securities held by Franklin Templeton Investors Services, Inc., transfer agent, as they pertain to the security positions owned by the Funds and held in book entry form. • Reconciliation of such security positions to the books and records of the Funds and Franklin Templeton Investor Services, Inc. • Agreement of 100 security purchases and 100 security sales, since our last report, from the books and records of the Funds to the records of the transfer agent. We believe that our examination provides a reasonable basis for our opinion. Our examination does not provide a legal determination on the Funds' compliance with specified requirements. In our opinion, management's assertion that the Funds were in compliance with the requirements of subsections (b) and (c) of Rule 17f-2 of the Investment Company Act of 1940 as of February 28, 2010 with respect to securities reflected in the investment accounts of the Funds is fairly stated, in all material respects. This report is intended solely for the information and use of, management, the Board of Trustees and Board of Directors and the Securities and Exchange Commission and is not intended to be and should not be used by anyone other than these specified parties. /S/ PRICEWATERHOUSECOOPERS LLP PricewaterhouseCoopers, LLP San Francisco, California July 20, 2010 Management Statement Regarding Compliance With Certain Provisions of the Investment Company Act of 1940 We, as members of management of the Franklin Templeton Funds indicated in Attachment I (the “Funds”), are responsible for complying with the requirements of subsections (b) and (c) of Rule 17f-2, “Custody of Investments by Registered Management Investment Companies,” of the Investment Company Act of 1940. We are also responsible for establishing and maintaining effective internal controls over compliance with those requirements. We have performed an evaluation of the Funds’ compliance with the requirements of subsection (b) of Rule 17f-2, as interpreted in Franklin Investors Securities Trust SEC No-Action Letter (publicly available September 24, 1992), and subsection (c) of Rule 17f-2 of the Investment Company Act of 1940, as of February 28, 2010, and for the periods indicated in Attachment I. Based on this evaluation, we assert that the Funds were in compliance with the requirements of subsection (b) of Rule 17f-2, as interpreted in Franklin Investors Securities Trust SEC No-Action Letter (publicly available September 24, 1992), and subsection (c) of Rule 17f-2 of the Investment Company Act of 1940, as of February 28, 2010, and for the periods indicated in Attachment I, with respect to securities reflected in the investment accounts of the Funds. By: /S/ GASTON GARDEY Gaston Gardey Chief Financial Officer and Chief Accounting Officer Franklin Funds Board 7/13/10 Date /S/ MARK H. OTANI Mark H. Otani Chief Financial Officer and Chief Accounting Officer Templeton Funds Board 7/20/10 Date /S/ MATTHEW T. HINKLE Matthew T. Hinkle Chief Financial Officer and Chief Accounting Officer Franklin New Jersey Funds Board 7/20/10 Date /S/ LAURA F. FERGERSON Laura F. Fergerson Chief Executive Officer - Finance and Administration 7/15/10 Date Attachment I Fund Period Franklin Templeton Limited Duration Income TrusT October 31, 2009 - February 28, 2010 Templeton Global Investment Trust: Templeton BRIC Fund October 31, 2009 - February 28, 2010 Templeton Emerging Markets Small Cap Fund October 31, 2009 - February 28, 2010 Templeton Frontier Markets Fund October 31, 2009 - February 28, 2010 Templeton Income Fund October 31, 2009 - February 28, 2010 Templeton Russia and East European Fund, Inc. October 31, 2009 - February 28, 2010 Franklin Real Estate Securities Trust: Franklin Real Estate Securities Fund October 31, 2009 - February 28, 2010 Franklin Strategic Series: Franklin Biotechnology Discovery Fund October 31, 2009 - February 28, 2010 Franklin Flex Cap Growth Fund October 31, 2009 - February 28, 2010 Franklin Focused Core Equity Fund October 31, 2009 - February 28, 2010 Franklin Growth Opportunities Fund October 31, 2009 - February 28, 2010 Franklin Natural Resources Fund October 31, 2009 - February 28, 2010 Franklin Small Cap Growth Fund October 31, 2009 - February 28, 2010 Franklin Small-Mid Cap Growth Fund October 31, 2009 - February 28, 2010 Franklin Strategic Income Fund October 31, 2009 - February 28, 2010 Franklin High Income Trust: Franklin High Income Fund October 31, 2009 - February 28, 2010 Franklin Money Fund October 31, 2009 - February 28, 2010 Franklin Templeton Money Fund Trust: Franklin Templeton Money Fund October 31, 2009 - February 28, 2010 Institutional Fiduciary Trust: Money Market Portfolio October 31, 2009 - February 28, 2010 Franklin Global Trust: Franklin Large Cap Equity Fund October 31, 2009 - February 28, 2010 Franklin International Growth Fund October 31, 2009 - February 28, 2010 Franklin Templeton Emerging Market October 31, 2009 - February 28, 2010 Debt Opportunities Fund Franklin Gold and Precious Metals Fund October 31, 2009 - February 28, 2010 Franklin Universal Trust October 31, 2009 - February 28, 2010 Templeton China World Fund October 31, 2009 - February 28, 2010 Templeton Emerging Markets Fund October 31, 2009 - February 28, 2010 Templeton Emerging Markets Income Fund October 31, 2009 - February 28, 2010 Templeton Global Income Fund October 31, 2009 - February 28, 2010 Templeton Income Trust: Templeton Global Bond Fund October 31, 2009 - February 28, 2010 Templeton Global Total Return Fund October 31, 2009 - February 28, 2010 Templeton International Bond Fund October 31, 2009 - February 28, 2010 Franklin Custodian Funds: Franklin DynaTech Fund October 31, 2009 - February 28, 2010 Franklin Growth Fund October 31, 2009 - February 28, 2010 Franklin Income Fund October 31, 2009 - February 28, 2010 Franklin U.S. Government Securities Fund October 31, 2009 - February 28, 2010 Franklin Utilities Fund October 31, 2009 - February 28, 2010 Franklin Strategic Mortgage Portfolio October 31, 2009 - February 28, 2010 Franklin Investors Securities Trust: Franklin Adjustable U.S. Government October 31, 2009 - February 28, 2010 Securities Fund Franklin Balanced Fund October 31, 2009 - February 28, 2010 Franklin Convertible Securities Fund October 31, 2009 - February 28, 2010 Franklin Equity Income Fund October 31, 2009 - February 28, 2010 Franklin Floating Rate Daily Access Fund October 31, 2009 - February 28, 2010 Franklin Limited Maturity U.S. Government October 31, 2009 - February 28, 2010 Securities Fund Franklin Low Duration Total Return Fund October 31, 2009 - February 28, 2010 Franklin Total Return Fund October 31, 2009 - February 28, 2010 Franklin Templeton Global Trust: Franklin Templeton Hard Currency October 31, 2009 - February 28, 2010 Franklin Value Investors Trust: Franklin All Cap Value Fund October 31, 2009 - February 28, 2010 Franklin Balance Sheet Investment Fund October 31, 2009 - February 28, 2010 Franklin Large Cap Value Fund October 31, 2009 - February 28, 2010 Franklin MicroCap Value Fund October 31, 2009 - February 28, 2010 Franklin MidCap Value Fund October 31, 2009 - February 28, 2010 Franklin Small Cap Value Fund October 31, 2009 - February 28, 2010 Templeton Developing Markets Trust October 31, 2009 - February 28, 2010 Franklin Templeton Fund Allocator Series: Franklin Templeton 2015 Retirement Target Fund October 31, 2009 - February 28, 2010 Franklin Templeton 2025 Retirement Target Fund October 31, 2009 - February 28, 2010 Franklin Templeton 2035 Retirement Target Fund October 31, 2009 - February 28, 2010 Franklin Templeton 2045 Retirement Target Fund October 31, 2009 - February 28, 2010 Franklin Templeton Conservative Target Fund October 31, 2009 - February 28, 2010 Franklin Templeton Corefolio Allocation Fund October 31, 2009 - February 28, 2010 Franklin Templeton Founding Funds Allocation Fund October 31, 2009 - February 28, 2010 Franklin Templeton Growth Target Fund October 31, 2009 - February 28, 2010 Franklin Templeton Moderate Target Fund October 31, 2009 - February 28, 2010 Franklin Templeton Perspectives Allocation Fund October 31, 2009 - February 28, 2010 Franklin Templeton Variable Insurance Products Trust: Franklin Flex Cap Growth Securities Fund October 31, 2009 - February 28, 2010 Franklin Founding Funds Allocation Fund October 31, 2009 - February 28, 2010 Franklin Large Cap Value Securities Fund October 31, 2009 - February 28, 2010 Franklin Rising Dividends Securities Fund October 31, 2009 - February 28, 2010 Franklin Small Cap Value Securities Fund October 31, 2009 - February 28, 2010 Franklin Small-Mid Cap Growth Securities Fund October 31, 2009 - February 28, 2010 Franklin Strategic Income Securities Fund October 31, 2009 - February 28, 2010 Templeton Developing Markets Securities Fund October 31, 2009 - February 28, 2010 Templeton Foreign Securities Fund October 31, 2009 - February 28, 2010 Templeton Global Asset Allocation Fund October 31, 2009 - February 28, 2010 Templeton Dragon Fund, Inc. October 31, 2009 - February 28, 2010 Templeton Institutional Funds: Foreign Equity Series October 31, 2009 - February 28, 2010 Emerging Markets Series October 31, 2009 - February 28, 2010
